NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

 NI-SHON LATIA LAWTON, AKA NI-SHON LATIA
                     BEY,
              Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2015-5088
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:15-cv-00079-TCW, Judge Thomas C.
Wheeler.
               ______________________

              Decided: November 6, 2015
               ______________________

   NI-SHON LATIA LAWTON, Pennsauken, NJ, pro se.

    TANYA KOENIG, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for defendant-appellee. Also represented by
BENJAMIN C. MIZER, DONALD E. KINNER, ROBERT E.
KIRSCHMAN, JR.
                 ______________________
2                                              LAWTON   v. US



    Before MOORE, REYNA, and WALLACH, Circuit Judges.
PER CURIAM.
    Ms. Ni-Shon Latia Lawton appeals from an order of
the United States Court of Federal Claims dismissing her
complaint for lack of subject matter jurisdiction. Because
the Court of Federal Claims properly dismissed the com-
plaint, we affirm.
                       BACKGROUND
     On January 26, 2015, Ms. Lawton filed the present
suit in the Court of Federal Claims against the United
States, asserting various violations of her constitutional
rights, as well as violations of criminal and civil law. Her
complaint requested damages in the amount of $3,000,000
and “[a]n order of restraint on the further violation of
rights” of her and her family. Ms. Lawton alleges that
individuals associated with the Department of Health and
Human Services, New Jersey state agencies, state offi-
cials, and private individuals have engaged in various
illegal activities, including stalking, forging documents,
harassment, and fraudulently evicting her from her home.
These actions are allegedly in retaliation for a former
lawsuit brought by Ms. Lawton involving the custody of
her son. The Court of Federal Claims sua sponte dis-
missed Ms. Lawton’s complaint for lack of jurisdiction.
Ms. Lawton appeals. We have jurisdiction under 28
U.S.C. § 1295(a)(3).
                       DISCUSSION
    We review de novo a decision by the Court of Federal
Claims to dismiss for lack of jurisdiction. M. Maropakis
Carpentry, Inc. v. United States, 609 F.3d 1323, 1327
(Fed. Cir. 2010). The plaintiff bears the burden of estab-
lishing subject matter jurisdiction by a preponderance of
the evidence. Reynolds v. Army & Air Force Exch. Serv.,
846 F.2d 746, 748 (Fed. Cir. 1998).
LAWTON   v. US                                              3



    We find that the Court of Federal Claims properly
dismissed Ms. Lawton’s complaint for lack of jurisdiction.
The Tucker Act limits the jurisdiction of the Court of
Federal Claims to “claim[s] against the United States
founded either upon the Constitution, or any Act of Con-
gress or any regulation of an executive department, or
upon any express or implied contract with the United
States, or for liquidated or unliquidated damages in cases
not sounding in tort.” 28 U.S.C. § 1491. The United
States is the only proper defendant before the Court of
Federal Claims. See United States v. Sherwood, 312 U.S.
584, 588 (1941) (suits against parties other than the
United States lie outside the jurisdiction of the Claims
Court). Moreover, “in order to come within the jurisdic-
tional reach and the waiver of the Tucker Act, a plaintiff
must identify a separate source of substantive law that
creates the right to money damages.” Fisher v. United
States, 402 F.3d 1167, 1172 (Fed. Cir. 2005).
    Although Ms. Lawton’s caption identifies the United
States as the defendant in the suit, her factual allegations
are directed at New Jersey state agencies, state officials,
and private individuals. On appeal, Ms. Lawton argues
that because New Jersey “is territory claimed by the
U.S.,” acts by New Jersey officials may be attributed to
the United States. Appellant’s Br. 2. The Court of Feder-
al Claims lacks jurisdiction over states, state officials, and
state agencies. Sherwood, 312 U.S. at 588.
    Furthermore, as noted by the Court of Federal
Claims, Ms. Lawton did not assert any claims deriving
from money-mandating sources of law not sounding in
tort. The Court of Federal Claims lacks jurisdiction over
Ms. Lawton’s allegations of civil rights violations, claims
sounding in tort, and violations of the federal criminal
code. See 28 U.S.C. § 1491; Joshua v. United States, 17
F.3d 378, 379 (Fed. Cir. 1994). As such, the Court of
Federal Claims properly determined that it did not have
jurisdiction.
4                                           LAWTON   v. US



                      CONCLUSION
   Because the Court of Federal Claims properly dis-
missed the complaint for lack of jurisdiction, we affirm.
                      AFFIRMED
                         COSTS
    No costs.